Filed
                                                                                       Washington State
                                                                                       Court of Appeals
                                                                                        Division Two

                                                                                      December 14, 2021
    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                        DIVISION II
 NORTHWEST PULP & PAPER                                            No. 55164-1-II
 ASSOCIATION; THE ASSOCIATION OF
 WASHINGTON BUSINESS; AND
 WASHINGTON FARM BUREAU,

                          Appellants,

        v.

 STATE OF WASHINGTON, DEPARTMENT                              PUBLISHED OPINION
 OF ECOLOGY,

                          Respondent.



       GLASGOW, A.C.J.—In July 2018, the Department of Ecology added a new section, chapter

6, section 4.5 (Section 4.5), to its Water Quality Program Permit Writer’s Manual to specifically

address the release of polychlorinated biphenyls (PCBs) into Washington’s surface waters. To

identify and measure the presence of PCBs in surface waters, Section 4.5 allows the use of testing

Methods 1668C and 8082A, which are particularly sensitive, in addition to Method 608.3, the

method expressly authorized in federal regulation.

       Northwest Pulp & Paper Association, Association of Washington Business, and

Washington Farm Bureau (hereinafter collectively referred to as Northwest Pulp & Paper)

petitioned for judicial review and declaratory judgment under the Washington Administrative

Procedure Act (APA), chapter 34.05 RCW, asking the superior court to invalidate Section 4.5.

Northwest Pulp & Paper argued Section 4.5 is an invalid rule under the APA because Ecology
No. 55164-1-II


failed to comply with the procedural requirements for rule making, Ecology exceeded its authority,

and the section is arbitrary and capricious. The superior court dismissed the petition and denied

the request for declaratory judgment, concluding that Section 4.5 is not a rule under the APA.

       We hold Section 4.5 is guidance for agency staff, not a rule subject to the APA’s rule-

making requirements. We affirm.

                                        BACKGROUND

            I. PCBS, POLLUTANT DISCHARGE PERMITS, AND STATE WATER QUALITY

       “Banned since the 1970s, PCBs are manufactured toxic chemicals that persist in the

environment and are capable of bioaccumulation and biomagnification: they increase in

concentration in individual organisms and with each successive level of the food chain.” Puget

Soundkeeper All. v. Dep’t of Ecology, 191 Wn.2d 631, 635, 424 P.3d 1173 (2018) (Seattle Iron &

Metals). Some PCBs are likely carcinogens that are harmful to humans.

       The federal Clean Water Act (also known as the Federal Water Pollution Control Act), 33

U.S.C. §§ 1251-1388, seeks “to restore and maintain the chemical, physical, and biological

integrity of the Nation’s waters” by regulating the discharge of pollutants, including PCBs. 33

U.S.C. § 1251(a); 40 C.F.R. § 129.4(f). Under the Clean Water Act, it is unlawful to discharge any

pollutant into the water unless the discharger has applied for and received a National Pollutant

Discharge Elimination System (NPDES) permit. 33 U.S.C. §§ 1311(a), 1342(a)(1). In Washington,

responsibility for controlling state water pollution and administering the NPDES permit program

is delegated to Ecology. 33 U.S.C. § 1342(b); RCW 90.48.260(1).

       Ecology has established state water quality standards to protect surface waters in

Washington. See chapter 173-201A WAC. Water quality standards set contaminant concentration



                                                2
No. 55164-1-II


limits in surface water, ground water, and sediment, for example. These standards include both

narrative and numeric criteria. WAC 173-201A-010(1)(a). Washington’s narrative standard for

toxic substances provides, “Toxic substances shall not be introduced above natural background

levels in waters of the state which have the potential either singularly or cumulatively to adversely

affect characteristic water uses, cause acute or chronic toxicity to the most sensitive biota

dependent upon those waters, or adversely affect public health.” WAC 173-201A-240(1).

       Initially, Washington’s numeric standards for toxic substances included acute and chronic

criteria for freshwater and marine water to protect aquatic life. Ecology has since promulgated a

rule that added numeric criteria to protect human health. One numeric criterion for protecting

human health currently provides that the total PCBs in a body of surface water should be limited

to 0.00017 μg/L (micrograms per liter). WAC 173-201A-240(5) tbl.240.

                                  II. MANAGING PCB POLLUTION

A.     Effluent Limits and Best Management Practices

       If a discharger violates or has the “reasonable potential” to violate water quality standards

by discharging a particular pollutant, then the discharger’s NPDES permit must contain effluent

limitations for that pollutant. 40 C.F.R. § 122.44(d)(1)(iii). An “effluent limitation” is “any

restriction . . . on quantities, rates, and concentrations of chemical, physical, biological, and other

constituents which are discharged from point sources into surface waters of the state.” WAC 173-

220-030(9). Effluent limitations may be technology based, meaning they are “based on the

capability of a treatment method to reduce the pollutant to a certain concentration.” Administrative

Record (AR) at 0164.0029. They may also be water quality based, meaning they are based on




                                                  3
No. 55164-1-II


limiting the concentration of effluent “such that it will not cause a violation of water quality

standards.” AR at 0164.0030.

       The legislature has required, “In no event shall the discharge of toxicants be allowed that

would violate any water quality standard.” RCW 90.48.520. NPDES permits “must be conditioned

so the discharges authorized will meet the water quality standards. No waste discharge permit can

be issued that causes or contributes to a violation of water quality criteria.” WAC 173-201A-

510(1). The policy goal of prohibiting any and all violations of state water quality standards

remains difficult to attain in practice, however. “Ecology sets maximum effluent limits for certain

pollutants at numbers presently undetectable and unquantifiable in order to encourage scientific

progress toward the goal of cleaner and safer water.” Seattle Iron & Metals, 191 Wn.2d at 643.

       In addition to effluent limitations, a permit may require the discharger to use best

management practices to prevent the discharge of pollutants. Best management practices may

include specific treatment requirements, maintenance and operating procedures, or strategies to

control runoff, leaks, and spillage. 40 C.F.R. § 122.2. Permits may require dischargers to comply

with narrative conditions that “complement numeric limits,” such as requirements to “study the

efficiency of the treatment system” or to “develop a plan to identify and implement pollution

prevention that is technically and economically achievable.” Puget Soundkeepers All. v. Dep’t of

Ecology, 102 Wn. App. 783, 794-95, 9 P.3d 892 (2000).

       Ecology’s Water Quality Program recommended a new permitting approach for PCBs in

2016 that “requires dischargers to use improved detection methods to find PCBs in waste streams”

and to use updated best management practices, based on guidance from the Environmental

Protection Agency (EPA) and “on-the-ground experience,” to prevent PCB pollution. AR at



                                                4
No. 55164-1-II


0843.0001. The recommended changes were to the methods for detecting PCBs, not PCB effluent

limits. However, the program recognized that these changes will “have eventual ramifications to

all water quality permittees with PCB limits” because more sensitive methods of monitoring will

“turn up previously unseen PCBs in discharges,” which “could drive new permit limits and

violations.” AR at 0843.0001, .0003.

B.     Test Methods for Detecting PCBs

       Congress tasked the EPA with “promulgat[ing] guidelines establishing test procedures for

the analysis of pollutants.” 33 U.S.C. § 1314(h); 40 C.F.R. § 122.2. Those test methods are

established in 40 C.F.R. part 136. Currently, the only test method for measuring PCBs that is

approved under part 136 is Method 608.3. 40 C.F.R. § 136.3, tbl.IC.1 The description of Method

608.3 in appendix A of part 136 explains that the “EPA has promulgated this method . . . for use

in wastewater compliance monitoring under the [NPDES]” permitting system. 40 C.F.R. Pt. 136,

App. A, Method 608.3, at 1.6.1.

       Yet, as Ecology explains in its Permit Writer’s Manual, surface water quality standards to

protect aquatic life and human health are set at levels lower than Method 608.3 is able to detect

and quantify. Method 608.3 is able to reliably detect a concentration of 0.065 micrograms of PCBs

per liter of water. This means water could contain approximately 382 times more PCBs than the

state numeric criterion necessary to protect human health of 0.00017 μg/L, yet the PCBs would


1
  Table IC references both Method 608.3 and Method 625.1. Method 608.3 is specifically “for
determination of organochlorine pesticides and [PCBs] in industrial discharges and other
environmental samples,” whereas Method 625.1 is more generally “for determination of
semivolatile organic pollutants in industrial discharges and other environmental samples.” 40
C.F.R. Pt. 136, App. A, Method 608.3, at 1.1, Method 625.1, at 1.1. The description of Method
625.1 clarifies that “Method 608.3 should be used for determination of pesticides and PCBs.” 40
C.F.R. Pt. 136, App. A, Method 625.1, at 1.4.


                                               5
No. 55164-1-II


not be detectable using Method 608.3. Cf. Seattle Iron & Metals, 191 Wn.2d at 638 (addressing an

argument that monitoring using Method 608 (a precursor to Method 608.3) was insufficient

because “the test cannot ensure a permit holder complies with statutory water quality standards”).

       Two testing methods exist for measuring PCBs that are more sensitive. Methods 8082A

and 1668C “provide lower analytical limits” than Method 608.3. AR at 0164.0250. Although

Method 608.3 is the only method that can be used under 40 C.F.R. part 136 to determine

compliance with numeric effluent limits, Methods 8082A and 1668C may be used for purposes

other than determining compliance.

       For example, Method 1668C can be used for “monitoring of final effluents for PCB

congeners.” AR at 0277.0028; see also 40 C.F.R. Pt. 136, App. A, Method 608.3, at 1.5 (“Method

1668C . . . may be useful for determination of PCBs as individual chlorinated biphenyl congeners,”

although Method 1668C has “not been approved for use at 40 [C.F.R.] part 136.”). PCBs consist

of “209 individual compounds known as congeners.” AR at 0922.0004. Mixtures of these

compounds were commercially produced, and the mixtures are known by their trade names, most

commonly Aroclor. Water quality based effluent limits consider the concentration of total PCBs

in the water, and Method 608.3, the part 136-approved method for analyzing PCBs, measures the

total concentration of Aroclors in the water. In contrast, Method 1668C is a “very sensitive

analytical method that has the capability of detecting 209 different PCB congeners.” AR at

0164.0254. The EPA has explained that because there is no part 136-approved method for

measuring individual congeners, Ecology has “flexibility to require the use of EPA Method 1668C

for monitoring of PCB congeners.” AR at 0277.0028.




                                                6
No. 55164-1-II


                       III. SECTION 4.5 OF THE PERMIT WRITER’S MANUAL

       In 2018, Ecology issued a revised version of its Permit Writer’s Manual. A cover letter

from the Water Quality Program Manager states that this Manual “describes Ecology’s procedures

when issuing permits for wastewater discharges. Permit writers are required to use the procedures

in this manual for developing permits.” AR at 0164.0004. However, “[i]f a permit writer believes

a permitting situation requires a different process than in the manual, the permit writer should

discuss the alternative process with their supervisor.” AR at 0164.0004.

       The Manual’s “Note to Readers” describes it as “a working document for people at

[Ecology] who write wastewater discharge permits,” and the Manual’s introduction similarly

classifies it as “a technical guidance and policy manual for permit writers” that aims “to enhance

the quality and consistency of the wastewater discharge permits issued by Ecology and to improve

the efficiency of the permitting process.” AR at 0164.0017, .0031 (boldface omitted). The

introduction clarifies that the Manual “is not regulation and should not be cited as regulatory

authority for any permit condition.” AR at 0164.0033. Rather, the Manual “describes law and

regulation pertaining to permitting,” which “must be followed to issue a legal permit.” Id. “Where

those laws and regulations are not explicit on implementation the manual describes a process for

implementation” that has been developed by Ecology, but “[i]f the process does not fit a permitting

circumstance, the permit writer can explore alternative processes as long as the law and regulation

are met.” Id. Permit writers are expected to “exercise a considerable amount of discretional

authority” and “good judgment.” AR at 0164.0036-.0037.

       The Manual describes the test methods for identifying and measuring PCBs as “evolving

rapidly.” AR at 0164.0242. Ecology added Section 4.5 to the Manual in 2018 to specifically



                                                7
No. 55164-1-II


address methods for identifying and measuring PCBs. The Manual emphasizes that only test

methods approved under 40 C.F.R. part 136 can be used for permit applications and permit

compliance monitoring, consistent with federal regulation. Because Method 608 (now 608.3) is

the only method for analyzing PCBs that is approved under part 136, Section 4.5 repeatedly states

that it must be used for permit applications and for monitoring compliance with numeric effluent

limits for PCBs. See, e.g., AR at 0164.0249, .0256, .0261-.0263.2

       The Manual clearly states that Methods 8082A and 1668C cannot be used to evaluate

compliance with numeric effluent limits for PCBs. However, the Manual presents Methods 8082A

and 1668C, along with Method 608.3, as “the three methods that are used for permitting purposes.”

AR at 0164.0249. Because water quality standards for PCBs are lower than Method 608.3 can

evaluate, and Methods 8082A and 1668C “provide lower analytical limits,” Ecology advises that

Methods 8082A and 1668C may be used for purposes other than evaluating compliance. AR at

0164.0250.

       For example, Section 4.5 specifically advises permit writers to “[u]se all valid and

applicable data, including data collected using methods not approved under 40 [C.F.R.] Part 136

(e.g. Methods 1668C and 8082A),” to evaluate whether a discharger’s effluent has the reasonable

potential to violate a water quality standard and to calculate appropriate numeric effluent limits for

permits. AR at 0164.0261-.0262. Section 4.5 also allows permit writers to evaluate the

effectiveness of best management practices using “methods appropriate” for this purpose. AR at

0164.0263. This method selection “will depend on expected concentrations in the sampled media,



2
  At the time of the Manual’s publication, Method 608, an earlier iteration of Method 608.3, was
still permitted as laboratories were in the process of receiving accreditation for Method 608.3.


                                                  8
No. 55164-1-II


the [practices] required or selected, and the potential sources of PCBs on and to the site or facility.”

AR at 0164.0264. And it may be appropriate to use Method 1668C where “identification of sources

based on congener profile is necessary.” AR at 0164.0263.

       With Method 1668C specifically, Ecology explains that it is “not proposing to seek EPA

approval of this method under 40 [C.F.R.] part 136.5,” which provides for approval of alternate

methods for limited regional use, “as there are known problems in regards to the repeatability and

accuracy of the method in addition to the expense of the analysis.” AR at 0164.0256. But Ecology

recognizes that “targeted monitoring under Method 1668C” may be “useful for identifying PCB

sources” or “evaluating the effectiveness of a best management practice,” two activities that are

separate from compliance monitoring. AR at 0164.0257.

       A quality assurance project plan is required when using Method 1668C for any purpose,

and it is recommended when using Method 8082A. These plans “ensure that the collected

environmental data can be used for making decisions.” Id. They detail the processes necessary for

“data collection, management[,] and subsequent analysis,” and they develop standard operating

procedures “to evaluate and control data accuracy.” AR at 0164.0258. Procedures such as

measuring the PCBs present in distilled water (blanks) for comparison “increase result precision”

and “ensure no contamination occurs at any point during the analytical procedure.” AR at

0164.0255.

       Subsection 4.5.4 provides additional guidance that permit writers “should consider . . .

when requiring monitoring using either [M]ethod 8082A or 1668C.” AR at 0164.0257. For

example, before requiring additional data collection, the permit writer should consider “the

question the additional monitoring is going to attempt to answer and what kind of data is needed



                                                   9
No. 55164-1-II


to meet that end.” Id. Some monitoring may be done to assist with making a decision, while other

monitoring may serve to estimate the scope of a problem. Additionally, while Method 1668C is

the most sensitive method, it is also the most expensive. Therefore, “it is not necessarily

appropriate to require this method when [M]ethod 8082A will also return detectible

concentrations.” AR at 0164.0260. “Information collected through previous monitoring should

help the permit writer understand which method to select.” Id.

       Section 4.5.5 further advises permit writers on how to select the appropriate analytical test

method and instructs permit writers to “[o]nly include monitoring requirements when necessary

for the facility and its specific discharge situation.” Id. If dischargers are unlikely to have PCBs in

their effluent at levels that would violate water quality standards, then “PCB monitoring may not

be necessary.” Id. “While PCB monitoring may be appropriate for some dischargers based on

individual facility characteristics, permit writers should consider the value and purpose of

requiring PCB monitoring when developing discharge permits.” AR at 0164.0261.

       Thus, Section 4.5 requires that only Method 608.3 be used to ultimately determine

compliance with PCB effluent limits, but the more sensitive test Methods, 8082A and 1668C, can

be used for other purposes in the course of the permitting process.

                                            ANALYSIS

                            PROMULGATING A “RULE” UNDER THE APA

       Northwest Pulp & Paper argues that when Ecology added Section 4.5 to the 2018 version

of its Permit Writer’s Manual, it promulgated a rule that is invalid under RCW 34.05.570(2)(c).

Northwest Pulp & Paper argues Section 4.5 is an invalid rule because it was adopted without

compliance with statutory rule-making procedures and because Ecology’s decision to allow permit



                                                  10
No. 55164-1-II


writers to require the use of test methods that are not approved under 40 C.F.R. part 136 exceeds

the agency’s authority and is arbitrary and capricious. We disagree. Section 4.5 is not a rule, and

RCW 34.05.570(2)(c) does not apply.3

A.     Defining a “Rule” Under the APA

       To be valid, a rule must comply with the requirements of the APA. RCW 34.05.375. We

may invalidate a rule if it was adopted without compliance with statutory rule-making procedures,

if its promulgation exceeded the agency’s authority, or if it is arbitrary and capricious. RCW

34.05.570(2)(c). We review the validity of a rule de novo. Ctr. for Biological Diversity v. Dep’t of

Fish & Wildlife, 14 Wn. App. 2d 945, 967, 474 P.3d 1107 (2020).

       As a preliminary matter, however, we must determine whether the challenged agency

action in this case falls within the APA’s definition of a “rule.” To determine whether an agency

action constitutes a rule under the APA, we look to the Act’s statutory definition. McGee Guest

Home, Inc. v. Dep’t of Soc. & Health Servs., 142 Wn.2d 316, 322, 12 P.3d 144 (2000). The label

the agency assigns to the action is not determinative. Id.

       Under the APA, there are two elements of a rule. For an agency action to qualify as a rule,

it must be an “agency order, directive, or regulation of general applicability,” and it must fall into

one of five enumerated categories. RCW 34.05.010(16); see also Failor’s Pharmacy v. Dep’t of

Soc. & Health Servs., 125 Wn.2d 488, 494, 886 P.2d 147 (1994). An agency action is not a rule if



3
 Northwest Pulp & Paper conceded that if Section 4.5 is not a rule, this rule challenge fails. During
oral argument, Northwest Pulp & Paper explained that RCW 34.05.570(4), addressing other
agency action, is not a basis it is relying on for this challenge. See Wash. Court of Appeals oral
argument, Northwest Pulp & Paper v. Dep’t of Ecology, No. 55164-1-II (Sept. 10, 2021), at 10
min., 55 sec. through 12 min., 42 sec., audio recording, TVW, Washington State’s Public Affairs
Network, https://www.tvw.org/watch/?eventID=2021091014.


                                                 11
No. 55164-1-II


it consists of “statements concerning only the internal management of an agency and not affecting

private rights or procedures available to the public.” RCW 34.05.010(16)(i).

        1.      Directive of general applicability

        An agency action is a directive of general applicability if it is “applied uniformly to all

members of a class.” Failor’s Pharmacy, 125 Wn.2d at 495. For example, in Simpson Tacoma

Kraft Co. v. Department of Ecology, Ecology instituted a numeric limit on the discharge of dioxin

and “uniformly applie[d]” that limit to “all entities which discharge dioxin into the state’s waters,

regardless of which entity or water body is at issue.” 119 Wn.2d 640, 648, 835 P.2d 1030 (1992).

The Supreme Court concluded that this was a directive of general applicability because Ecology

applied the standard “uniformly to the entire class of entities which discharges dioxin into the

state’s water.” Id.

        How the agency applies the challenged standard, not the outcome of the application, is

determinative. The outcomes for individual entities may differ even when a standard is uniformly

applied. For example, in Failor’s Pharmacy, Medicaid prescription service providers challenged

amendments to reimbursement payment schedules. 125 Wn.2d at 490. Although the amount that

each service provider was reimbursed differed based on factors such as the number of prescriptions

they dispensed per year, each amount was determined by the agency applying the same, uniformly

applicable, reimbursement schedules. See id. at 491-92. Thus, the schedules were directives of

general applicability. Id. at 495-96.

        In contrast, this court has held that an agency action is not a directive of general

applicability where the challenged action is a document “written to guide agency staff” that “does

not require strict adherence.” Sudar v. Dep’t of Fish & Wildlife Comm’n, 187 Wn. App. 22, 31-32,



                                                 12
No. 55164-1-II


347 P.3d 1090 (2015). In Sudar, petitioners challenged a policy document that the Department of

Fish and Wildlife Commission developed to “guide the Department [of Fish and Wildlife] in its

management of state resources,” including its “adoption of fishery rules.” Id. at 25-26. But the

policy document itself had “no legally enforceable regulatory effect on fishers.” Id. at 32. Its

objectives were “unenforceable until and unless the Department promulgate[d] rules”

implementing them, and a fisher could not be penalized for violating the policy document. Id.

Department staff were not bound by the policy document either. Id. at 33.

       In sum, not every agency action carries the force of a rule. Where the agency action

provides guidance for agency staff that (1) allows staff to exercise discretion, (2) provides for case-

by-case analysis of variables rather than uniform application of a standard, and (3) is not binding

on the regulated community, the action does not constitute a directive of general applicability.

               a.      Section 4.5 does not mandate use of Methods 8082A and 1668C, and
                       instead it contemplates permit writer discretion

       When Section 4.5 addresses which testing methods should be used for various purposes, it

only employs mandatory language to specify when regulations require use of Method 608.3. The

section is clear that Method 608.3 must be used in permit applications and to monitor compliance

with numeric effluent limits because these requirements are established in federal regulations.

       For all other purposes, Section 4.5 allows for flexibility and discretion in determining

which testing methods will be required in an individual permit or permitting process. For example,

Methods 8082A and 1668C “may be used for permitting purposes to evaluate sources [of PCB

pollution], but not for numeric effluent limit compliance.” AR at 0164.0250 (emphasis added).

“For the purposes of applying [all known and reasonable technologies to control pollution],

Method 1668C may be required,” but this depends on the need to identify individual congeners,


                                                  13
No. 55164-1-II


whether the expected concentrations of PCBs can be detected or quantified by Method 608.3, and

the specific water treatment goals. AR at 0164.0263 (emphasis added). Permits also “may require

monitoring using two different methods for two different purposes (e.g., Method 608.3 for

monitoring to assess compliance with a numeric effluent limit and Methods 1668C or 8082A for

[best management practices] effectiveness monitoring).” AR at 0164.0264 (emphasis added). The

Manual advises the permit writer to “consider the result [they] want to achieve and the

appropriateness of additional sampling.” AR at 0164.0260. Permit writers are expected to

“exercise a considerable amount of discretional authority” and “good judgment.” AR at

0164.0036-.0037. The plain language of Section 4.5 does not mandate use of Methods 8082A or

1668C. Instead, the decision to require use of these methods is within the permit writer’s discretion.

               b.      Section 4.5 does not contain a uniformly applicable standard

       Unlike in Simpson and Failor’s Pharmacy, Section 4.5 does not require permit writers to

uniformly impose PCB testing requirements on all entities discharging any amount of PCBs into

any body of water. The Manual expressly states that “PCB monitoring may not be necessary” if

the PCBs in a discharger’s effluent are unlikely to violate water quality standards, and it instructs

permit writers to “[o]nly include monitoring requirements when necessary for the facility and its

specific discharge situation.” AR at 0164.0260.

       The decision of whether to require any additional testing for PCBs will depend on multiple

site-specific variables. Permit writers should consider the discharging facility’s size, the possibility

of preexisting pollution in the water, the type of pollutants involved, and what benefit additional

monitoring would offer “before requiring PCB characterization in permits.” Id.




                                                  14
No. 55164-1-II


       If permit writers do decide to impose additional testing to monitor the presence of PCBs,

Section 4.5 instructs them to again consider site-specific variables and to exercise discretion. For

example, when evaluating the effectiveness of best management practices, a permit writer’s

method selection will depend on the expected concentrations of pollutants in the water, the best

practices required of the discharger, and the potential sources of PCBs. Section 4.5 advises that

“[i]nformation collected through previous monitoring should help the permit writer understand

which method to select.” Id.

       The Manual also recognizes that the costs of different testing methods vary substantially,

with Method l668C being the most expensive. Therefore, it cautions that while Method 1668C

“will return information down to the lowest quantifiable level, it is not necessarily appropriate to

require this method when [M]ethod 8082A will also return detectible concentrations.” Id.

       In Failor’s Pharmacy, outcomes differed for the individual entities being regulated, but the

same reimbursement schedules were imposed on all members of the regulated community. Here,

individual outcomes differ because permit writers are considering and imposing different

obligations within each permit—under the Manual’s guidance—after reviewing site-specific

conditions. Even though permit writers are instructed to use the guidance in the Manual “‘for all

PCB monitoring in all water quality permits,’” there is no uniform directive within the Manual that

requires permit writers to impose testing Method 1668C or 8082A. Appellants’ Opening Br. at 33

(emphasis omitted) (quoting AR at 0449.0003).

       The Manual instructs permit writers to “[u]se all valid and applicable data, including data

collected using methods not approved under 40 [C.F.R.] Part 136 (e.g. Methods 1668C and

8082A)” to evaluate whether a discharger’s effluent has the reasonable potential to violate a water



                                                15
No. 55164-1-II


quality standard and to calculate appropriate numeric effluent limits for permits. AR at 0164.0261-

.0262. Northwest Pulp & Paper argues this language “directs and requires permit writers to use

unapproved test methods” for these purposes. Appellants’ Opening Br. at 25. This language

requires only that permit writers use all available data to make the most informed decisions

possible. The Manual does not state that permit writers must mandate data collection using

Methods 1668C and 8082A where such data does not already exist.

       Moreover, a state policy goal is to prevent all discharges that cause or contribute to a

violation of water quality standards. RCW 90.48.520; WAC 173-201A-510(1). Requiring permit

writers to use all valid and applicable data to evaluate the reasonable potential of a discharge to

violate water quality standards is one way to achieve this stated goal. As explained above, Method

608.3 can detect PCBs at a concentration of 0.065 μg/L, but the state numeric criterion for human

health is 0.00017 μg/L. If Ecology cannot use data collected using more sensitive test methods,

then Ecology cannot know when a permittee is discharging PCBs at a concentration lower than

0.065 μg/L yet higher than the water quality criterion of 0.00017 μg/L. The development of

numeric effluent limits for each permit is Ecology’s responsibility under the law, and the Supreme

Court has affirmed that “Ecology may use any data gathered in the past for its decision making on

permits.” Hillis v. Dep’t of Ecology, 131 Wn.2d 373, 400, 932 P.2d 139 (1997).

       Section 4.5 does not uniformly require PCB testing, nor does it require uniform application

of a specific standard to determine what testing method should be used in a particular circumstance.

               c.      Section 4.5 has no regulatory effect, instead it is guidance for permit writers

       The Manual is intended to guide use of the more sensitive testing methods in permitting.

Importantly, Section 4.5 has “no legally enforceable regulatory effect” on PCB dischargers, and



                                                 16
No. 55164-1-II


dischargers cannot be penalized for violating the Manual. Sudar, 187 Wn. App. at 32. Only a

violation of a specific NPDES permit condition will subject a discharger to an enforcement action.

       Like the policy at issue in Sudar, Section 4.5 is “written to guide agency staff,” and it “does

not require strict adherence” with its guidance. Id. at 31-32. Although the Manual’s preliminary

note requires permit writers to use its listed procedures, the note also contemplates that permit

writers may deviate from those procedures. “If a permit writer believes a permitting situation

requires a different process than in the manual,” then they are instructed to “discuss the alternative

process with their supervisor.” AR at 0164.0004. This is reiterated in the Manual’s introductory

section, which explains that the Manual “is not regulation” but it “describes law and regulation

pertaining to permitting.” AR at 0164.0033. “If the process does not fit a permitting circumstance,

the permit writer can explore alternative processes as long as the law and regulation are met.” Id.

       In sum, Section 4.5 is not a directive of general applicability. Its purpose is to guide agency

staff in their exercise of discretion as they implement the NPDES permit program and develop

site-specific discharge permits. It is not binding on either the regulated community or agency staff.

       2.      Enumerated categories

       Because Northwest Pulp & Paper fails to show that Section 4.5 satisfies the first element

of the APA’s definition of a “rule,” we decline to consider whether Section 4.5 falls into one of

RCW 34.05.010(16)’s enumerated categories and satisfies the second element.

       We hold Ecology did not adopt a rule when it added Section 4.5 to the Manual.

B.     Northwest Pulp & Paper Has Not Established Invalidity Under the APA

       Northwest Pulp & Paper argues Section 4.5 is an invalid rule under RCW 34.05.570(2)(c)

because the section was added without compliance with statutory rule-making procedures, its



                                                 17
No. 55164-1-II


promulgation exceeded Ecology’s authority, and it is arbitrary and capricious. Because we hold

that Section 4.5 is not a rule, RCW 34.05.570(2)(c) is inapplicable, and we do not consider these

arguments.

       Although Section 4.5 is not subject to judicial review as a rule, we note that procedural

avenues are available for dischargers to challenge an Ecology decision to impose specific

requirements to test for PCBs using Method 1668C or 8082A. Dischargers may challenge the

issuance, modification, or termination of their permit, including any modification of its conditions

or terms, before the Pollution Control Hearings Board. RCW 43.21B.110(1)(c). Dischargers may

also challenge the enforcement of any permit condition. RCW 34.05.570(3); RCW 43.21B.110(a)-

(b). Additionally, requirements to use more sensitive testing methods outside of the permit’s

conditions, such as during the permit application process, may constitute other agency action that

can be challenged under RCW 34.05.570(4).




                                                18
No. 55164-1-II


                                      CONCLUSION

       We hold Ecology did not promulgate a rule under the APA when it added Section 4.5 to

its Permit Writer’s Manual. Accordingly, we affirm the superior court’s order dismissing

Northwest Pulp & Paper’s petition for judicial review and denying its request for declaratory

judgment.



                                                  Glasgow, A.C.J.
 We concur:



Cruser, J.




Veljacic, J.




                                             19